DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (US 2015/0217196 A1).
Regarding claims 1 and 11, McCarthy discloses a method comprising:
determining a representation of user activity during a gameplay session based at least in part on user input events generated responsive to user inputs received using one or more input devices during the gameplay session (see par. [0018], The interest metric may be a summed score or rating from each of the three signals; also see par. [0017], The platform-based signals may be assigned a rating based on the data obtained compared to data obtained for other players of the same game. For example, a user who completes level one may not be particularly 
identifying a duration of potential interest within the gameplay session based at least in part on the representation of user activity (see par. [0018], Based on the interest metric, a threshold cutoff for a segment of video may be determined);
computing a user interest score for the duration of potential interest based at least in part on a set of the user input events that occur in the duration of potential interest (see par. [0020], For example, criteria may specify the manner by which segments are selected for inclusion into the movie clip. Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc.);
determining the user interest score exceeds a threshold value (see par. [0017], The developer rating may indicate that an uninteresting portion of game play may be a zero while a user's performance of a particular task may be a three and very rare confluence of events for this particular game may result in a developer rating of a five; therefore exceeding a threshold value can simply be a score higher than zero); and
presenting, on a user device, an indication of the duration of potential interest based at least in part on the user interest score exceeding the threshold value (see par. [0020], For example, a machine learning technique may reveal that the interesting moments of a gameplay video occur reliably five seconds before the interest metric indicates a zenith and/or it may indicate an optimal length of a segment for the particular game).

Regarding claim 2, McCarthy discloses wherein the representation of user activity corresponds to a frequency of the user input events for a given time within gameplay session (see par. [0020],  Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular 

Regarding claim 3, McCarthy discloses wherein each of the user input events corresponds to one or more of a respective button actuation or a respective combination of button actuations (see par. [0020], Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc).

Regarding claim 4, McCarthy discloses wherein identifying the duration of potential interest within the gameplay session comprises determining the representation of user activity exceeds a threshold value (see par. [0017], The developer rating may indicate that an uninteresting portion of game play may be a zero while a user's performance of a particular task may be a three and very rare confluence of events for this particular game may result in a developer rating of a five; therefore exceeding a threshold value can simply be a score higher than zero).

Regarding claim 5, McCarthy discloses identifying, from the set of the user input events, one or more action commands that are predefined for a game of the gameplay session, wherein the user interest score is increased based on the one or more action commands being identified from the set of user input events (see par. [0020], Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc.).

Regarding claim 6, McCarthy discloses determining that the set of the user input events do not include one or more action commands that are predefined for a game of the gameplay 

Regarding claim 7, McCarthy discloses wherein the user interest score is computed based on a number of the user input events that occur in the duration of potential interest within the gameplay session (see par. [0018], Upon capturing the entire video of gameplay, the interest metric for each frame may be determined or the interest metric may be determined in near real-time as the video is recorded; also see par. [0020], Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc.).

Regarding claim 8, McCarthy discloses wherein the user interest score is computed based on a length of the duration of potential interest within the gameplay session (see par. [0020], For example, criteria may specify the manner by which segments are selected for inclusion into the movie clip. Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc.).

Regarding claim 9, McCarthy discloses wherein the user interest score is computed based on an actuation speed of the one or more input devices (see par. [0020], Examples of criteria may include, for example, an amount of time before and after an interest metric peak, 

Regarding claim 10, McCarthy discloses identifying one or more of the input events as corresponding to non-gameplay activity, wherein the representation of user activity is based on the one or more of the input events being identified as corresponding to non-gameplay activity (see par. [0017], The user-uploaded content signal may be similarly placed on a relative rating scale. For example, a particular segment of a video that always receives a large number of hits and consistently “hooks” users to a video may be deemed a rating of five).

Regarding claim 12, McCarthy discloses wherein determining that the user activity measurement exceeds a threshold value includes determining the user activity measurement is greater than the threshold value, and a start time of the duration is based on the time that the user activity measurement exceeds the threshold value (see par. [0020], For example, a machine learning technique may reveal that the interesting moments of a gameplay video occur reliably five seconds before the interest metric indicates a zenith and/or it may indicate an optimal length of a segment for the particular game).

Regarding claim 13, McCarthy discloses wherein determining that the user activity measurement exceeds a threshold value includes determining the user activity measurement is less than the threshold value, and an end time of the duration is based on the time that the user activity measurement exceeds the threshold value (see par. [0020], For example, a machine learning technique may reveal that the interesting moments of a gameplay video occur reliably five seconds before the interest metric indicates a zenith and/or it may indicate an optimal length of a segment for the particular game).
Regarding claim 14, McCarthy discloses wherein the threshold value corresponds to a statistic computed from values of the user activity measurement over the gameplay session (see par. [0017], For example, the composite score may be represented by the sum of each of the three signals (and/or their weighted values) for each frame or portion of the recorded gameplay video).

Regarding claim 15, McCarthy discloses determining a different duration within the gameplay session based at least in part on a different time that the user activity measurement exceeds the threshold value within the gameplay session; computing a user interest score for the different duration based at least in part on a set of the user input events that occur in the different duration; and presenting, on the user device, an indication of the different duration based at least in part on the user interest score for the different duration (see par. [0022], The video has been segmented into six equal length blocks 551, 553, 555, 557, 559, 561 as shown by the graph corresponding to the video segments 550. Segmentation may, however, be performed subsequent to the determination of the interest metric and/or based on the score computed for the interest metric).

Regarding claim 16, McCarthy discloses wherein the duration is one of a plurality of durations within the gameplay session that are determined from the monitoring of the user activity measurement, and the method further comprises computing a statistical value on user interest scores of the plurality of durations, wherein presenting the indication of the duration is based on determining the user interest score is greater than the statistical value (see par. [0017], For example, the composite score may be represented by the sum of each of the three signals (and/or their weighted values) for each frame or portion of the recorded gameplay video; also see par. [0022] for discussion about segmenting videos based on interest metric).

Regarding claim 17, McCarthy discloses a method comprising:
determining, from user input data of a gameplay session, durations of relatively high user activity within the gameplay session based at least in part on user input events generated responsive to user inputs to one or more input devices during the gameplay session (see par. [0018], The interest metric may be a summed score or rating from each of the three signals; also see par. [0017], The platform-based signals may be assigned a rating based on the data obtained compared to data obtained for other players of the same game. For example, a user who completes level one may not be particularly rare; however, a user who completes level one while obtaining 95% of the available and/or possible points in level one may be very rare; see par. [0018], Based on the interest metric, a threshold cutoff for a segment of video may be determined);
computing user interest scores for the durations of relatively high user activity based on sets of the user input events that occur in the durations of relatively high user activity (see par. [0020], For example, criteria may specify the manner by which segments are selected for inclusion into the movie clip. Examples of criteria may include, for example, an amount of time before and after an interest metric peak, the length of a segment, weight assigned to a particular keystroke combination, achievement, score, or task, etc.);
selecting one or more of the durations of relatively high user activity based on the user interest scores (see par. [0022], The video has been segmented into six equal length blocks 551, 553, 555, 557, 559, 561 as shown by the graph corresponding to the video segments 550. Segmentation may, however, be performed subsequent to the determination of the interest metric and/or based on the score computed for the interest metric);
based on the selection of the one or more durations, identifying from video data of the gameplay session one or more video clips that correspond to the one or more durations (see par. [0022], The video has been segmented into six equal length 551, 553, 555, 557, 559, 561 as shown by the graph corresponding to the video segments 550. Segmentation may, however, be performed subsequent to the determination of the interest metric and/or based on the score computed for the interest metric); and
generating data representative of a highlight reel of the gameplay session from the one or more video clips identified from the video data (see par. [0020], A machine learning technique may be applied to each of the signals and/or the interest metric (composite score) to aid in selecting which segments of a gameplay video should be splice together).

Regarding claim 18, McCarthy discloses wherein the data representative of the highlight reel includes data representative of video frames of the video clips extracted from the video data based on the one or more durations (see par. [0023], For example, during recording of the gameplay video, each of the signals described above may be associated with a particular frame of the gameplay video or a frame may be inferred based on a timestamp indicating when during gameplay the signal was sent and/or recorded).

Regarding claim 19, McCarthy discloses wherein determining the durations of relatively high user activity within the gameplay session comprises determining values of a user activity measurement exceed a threshold value (see par. [0017], The developer rating may indicate that an uninteresting portion of game play may be a zero while a user's performance of a particular task may be a three and very rare confluence of events for this particular game may result in a developer rating of a five; therefore exceeding a threshold value can simply be a score higher than zero).

Regarding claim 20, McCarthy discloses determining, from the user input data of the gameplay session, a different duration of relatively high user activity within the gameplay 551, 553, 555, 557, 559, 561 as shown by the graph corresponding to the video segments 550. Segmentation may, however, be performed subsequent to the determination of the interest metric and/or based on the score computed for the interest metric); and
merging the different duration with the duration based on a length of the different duration and a proximity of the different duration to the duration to form a combined duration within the gameplay session, wherein the at least one of the one or more video clips correspond to the combined duration (see par. [0018], Based on the interest metric, a threshold cutoff for a segment of video may be determined. If a thirty second movie clip of the gameplay is desired, the threshold may be selected by determining a value above which the sum length of the video segments would total thirty seconds).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zahn et al. (US 2015/0024839 A1), Condrey (US 2016/0158656 A1), Paradise et al. (US 2015/0202529 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/14/2021